Per Curiam,
Plaintiff’s bill is for specific performance of a contract for sale of real estate. Tbe court below entered a decree in favor of plaintiff and defendants appealed. Tbe court' found as facts that defendant, Jennie Blumberg, is tbe owner of tbe premises No. 1248 South 31st Street, Philadelphia, and contracted to sell tbe property to plaintiff for tbe consideration of $2,100, payable $500 in cash by installments and balance to be secured by a purchase-money mortgage; that, at tbe time tbe contract was entered into, plaintiff, ber sister-in-law and tbe two defendants, who are husband and wife, were present; that' Mrs. Blumberg advised plaintiff “to buy my bouse”; that plaintiff paid $150 on account, banding tbe money to Blumberg who turned it over to his wife and gave a *161receipt to plaintiff signed by the husband as follows: “Received from Mrs. Heckart $150 on 1248 South 31st Street.” It was understood between the parties that defendant’s son, J. S. Blumberg, a real estate broker, would later prepare a formal contract and, as stated by Mrs. Blumberg, “give you full papers to the house”; an agreement of sale was later prepared by the son which was signed by plaintiff and “J. S. Blumberg, Agent.” Plaintiff, with her family, took possession of the property, made payments to the amount of $500, as required by the agreement and also added repairs and improvements to the extent of $700. On demand made for a deed Mrs. Blumberg refused to convey, claiming her husband was not authorized to make sale of the property and that she did not authorize either her husband or son to act for her in selling to plaintiff. The determining question is whether Mrs. Blumberg was present at the time plaintiff agreed to purchase the property and made the first payment of $150 on account of the purchase money, as found by the court below. If she was her husband’s act was her act and his receipt for the payment must be considered as authority to him to act for her and is, under the circumstances, as binding upon her as though she had personally signed the paper: Fitzpatrick v. Engard, 175 Pa. 393, 403; Story on Agency, section 51. That she was present at the time and received from her husband the first payment of $150 made by plaintiff, as well as a later payment of $50 handed to her personally by plaintiff, we have not the slightest doubt. She made no objection to the sale, nor did she at any time question the authority of her husband and son until after plaintiff had made all payments required of her by the terms of the contract and made improvements to the property. The testimony, although contradictory, is quite convincing on this question and amply sustains the court’s finding.
The fact that defendant’s son offered to return to plaintiff $500 paid by her is of no consequence; especially is *162this so in view of plaintiff having expended in the neighborhood of $700 in repairing and improving tbe property.
Tbe decree of tbe court below is affirmed at defendants’ costs.